zNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1-26 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
Claims 15-20 and 26 are now in condition for allowance.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi US 20150154976 A1 (hereinafter Mutagi) in view of Pfriem; Zachary Adam et al. US 20170295117 A1 (hereinafter Pfriem) and further in view of DeMik; Lisa Kay et al. US 20160092153 A1 (hereinafter DeMik).
Re claim 1, Mutagi teaches
1. An information handling system positioned at a first location and [[,]] comprising at least one programmable integrated circuit, the programmable integrated circuit being configured to be coupled in communication with an endpoint device positioned at a second location that is remote  (user mobile device, fig. 1 and 2 endpoint and main device communications 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)
While Mutagi teaches transmitting audio to process speech commands, it fails to teach
execute voice assistant and/or telecommunications software at the first location to control operation of the information handling system positioned at the first location; (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with )
control input and output sources of the voice assistant and/or the telecommunications software to enable the endpoint device to send audio streams from the second location to the voice assistant and/or the telecommunications software at the first location, and to enable the endpoint device to receive audio streams at the second location from the voice assistant and/or the telecommunications software at the first location to extend functionality of the voice assistant and/or telecommunications software executing on the programmable integrated circuit to the remote second location via the endpoint device; (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
use the endpoint device positioned at the second location to send the audio streams across the network to command the voice assistant and/or the telecommunications software executing at the first location on the programmable integrated circuit of the information handling system (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
use the voice assistant and/or the telecommunications software executing on the programmable integrated circuit of the information handling system positioned at the first location to receive and respond to the command from the endpoint device 2positioned at the second location by controlling operation of at least one program executing on the programmable integrated circuit at the first location to perform at least one action at the first location. (Pfriem operation i.e. SMS application on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim 

However while the combination teaches multiple devices in communication it fails to teach other use operable devices and fails to teach:
and mix audio input received from a microphone array of the information handling system at the first location into at least one of the audio streams (DeMik alternating which device sends information and has control, an array exists as a set of microphones in a learning environment for instance which picks up multiple separate audio signals, an audio mixer which can handle various types of audio is used to mix multiple inputs from multiple devices, for instance a teacher and student or another teacher can pass on control in any order i.e. before their PC then to a 2nd PC in which another PC gives permission i.e. host teacher 0023, 0046, 0065, 0073 with fig. 2-4, 9, and 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi in view of Pfriem to incorporate the above claim limitations as taught by DeMik to allow for a control GUI in which control can be changed to various devices and users as a temporary host by one or more other hosts including the assigned original host such that independent multiple audio channels can be heard as a single mixed audio signal such as to simulate a conference, 


Re claim 2, Mutagi teaches
2. The information handling system of claim 1, where the programmable integrated circuit is further programmed to enable one or more real-time audio/data/media channels to be established between the information handling system and the endpoint device so that audio/data/media streams may be transmitted and received between the endpoint device and the voice assistant and/or the telecommunications software.  (ASR is in real-time for action/results, and speech to test such as a user speaking a device name and the device speaking the name back to the user in conversation, application choices e.g. music player, phone, shopping, etc., system prompts user, confirms 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)


Re claim 3, Mutagi teaches
(speech to text and text to speech, audio is sent to second device for processing or to main and secondary devices, ASR and speech to test such as a user speaking a device name and the device speaking the name back to the user in conversation, application choices e.g. music player, phone, shopping, etc., system prompts user, confirms 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)


Re claim 4, Mutagi teaches
4. The information handling system of claim 3, where the programmable integrated circuit is further programmed to additionally receive text from the voice assistant and/or the telecommunications software and translate the text into a digital data representation of a voice output.  (speech to text and text to speech, audio is sent to second device for processing or to main and secondary devices, ASR and speech to test such as a user speaking a device name and the device speaking the name back to the user in conversation, application choices e.g. music player, phone, shopping, etc., system prompts user, confirms 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)


Re claim 9, Mutagi teaches
9. A method, comprising extending functionality of telecommunications software running on a host computer positioned at a first location to a remote second location via an endpoint device positioned at the second location and that includes a microphone and a speaker, by the method comprising: (fig. 1 and 2 endpoint and main device communications 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)
receiving the audio stream from a communications protocol endpoint running on the host computer positioned at the first location; (fig. 1 and 2 endpoint and main device communications)
providing the audio stream to the telecommunications software.  (audio is sent to second device for processing or to main and secondary devices, ASR and speech to test such as a user speaking a device name and the device speaking the name back to the user in conversation, application choices e.g. music player, phone, shopping, etc., system prompts user, confirms 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)
While Mutagi teaches transmitting audio to process speech commands, it fails to teach
sending, by a communications protocol running on the endpoint device, an audio stream from the endpoint device positioned at the second location to the host computer over a digital communications network to command the telecommunications software running at the first location on the programmable integrated circuit of the information handling system to control operation of the host computer positioned at the first location, wherein the audio stream is a digital data version of a voice input spoken by a user into the endpoint device microphone (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
using the telecommunications software executing on the programmable integrated circuit of the information handling system positioned at the first (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim limitations as taught by Pfriem to allow for a remote server/host to process data such as heavy data loads to reduce device bottle necking of resources at the client device wherein information is received at client but processed at server/host and returned, as well as allow for multiple devices to be connected to a server/host as expressly taught in Pfriem.

However while the combination teaches multiple devices in communication it fails to teach other use operable devices and fails to teach:
and mix audio input received from a microphone array of the information handling system at the first location into at least one of the audio streams (DeMik alternating which device sends information and has control, an array exists as a set of microphones in a learning environment for instance which picks up multiple separate audio signals, an audio mixer which can handle various types of audio is used to mix multiple inputs from multiple devices, for instance a teacher and student or another teacher can pass on control in any order i.e. before their PC then to a 2nd PC in which another PC gives permission i.e. host teacher 0023, 0046, 0065, 0073 with fig. 2-4, 9, and 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi in view of Pfriem to incorporate the above claim limitations as taught by DeMik to allow for a control GUI in which control can be changed to various devices and users as a temporary host by one or more other hosts including the assigned original host such that independent multiple audio channels can be heard as a single mixed audio signal such as to simulate a conference, thereby improving the combination to include multiple audio sources, devices, and users to participate in a conference with assignable control while the devices are still capable of handling ASR requests.


Re claim 10, Mutagi teaches
10. The method of claim 9, further comprising: 
providing a second audio stream received from the telecommunications software to the communications protocol running on the host computer;   (fig. 1 and 2 endpoint and main device communications)
(ASR and speech to test such as a user speaking a device name and the device speaking the name back to the user in conversation, application choices e.g. music player, phone, shopping, etc., system prompts user, confirms 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)
providing, by the communications protocol running on the endpoint device, the second audio stream to the endpoint device speaker for playing for the user.  (audio is sent to second device for processing or to main and secondary devices, ASR and speech to test such as a user speaking a device name and the device speaking the name back to the user in conversation, application choices e.g. music player, phone, shopping, etc., system prompts user, confirms 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)


Re claim 11, Mutagi teaches
11. The method of claim 10, further comprising prior to said sending the audio stream to the host computer, establishing a real-time audio communication channel between the communications protocols running on (ASR is in real-time for action/results, and speech to test such as a user speaking a device name and the device speaking the name back to the user in conversation, application choices e.g. music player, phone, shopping, etc., system prompts user, confirms 0020, 0041, fig. 1 and 2 with element 208, 0062-0063, 0105, 0076, 0079, 0025, 0030)




Re claims 21 and 22, Mutagi fails to teach
21. The information handling system of claim 1, where the programmable integrated circuit of the information handling system is programmed to use the voice assistant and/or the telecommunications software executing on the programmable integrated circuit of the information handling system positioned at the first location to receive and respond to the command from the endpoint device positioned at the second location by controlling operation of at least one of an email program or a telecommunications program executing on the  (Pfriem OR excludes email program… on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim limitations as taught by Pfriem to allow for a remote server/host to process data such as heavy data loads to reduce device bottle necking of resources at the client device wherein information is received at client but processed at server/host and returned, as well as allow for multiple devices to be connected to a server/host as expressly taught in Pfriem.


Re claim 23, Mutagi in view of Pfriem while teaching multiple devices communicating, fails to teach:
23. (New) The information handling system of claim 1, further comprising a hardware stereo mixer; and the at least one programmable integrated circuit employing the hardware stereo mixer to mix the audio input received from the microphone array of the information handling (DeMik alternating which device sends information and has control, an array exists as a set of microphones in a learning environment for instance which picks up multiple separate audio signals, an audio mixer which can handle various types of audio is used to mix multiple inputs from multiple devices, for instance a teacher and student or another teacher can pass on control in any order i.e. before their PC then to a 2nd PC in which another PC gives permission i.e. host teacher 0023, 0046, 0065, 0073 with fig. 2-4, 9, and 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi in view of Pfriem to incorporate the above claim limitations as taught by DeMik to allow for a control GUI in which control can be changed to various devices and users as a temporary host by one or more other hosts including the assigned original host such that independent multiple audio channels can be heard as a single mixed audio signal such as to simulate a conference, thereby improving the combination to include multiple audio sources, devices, and users to participate in a conference with assignable control while the devices are still capable of handling ASR requests.


Re claim 24, Mutagi in view of Pfriem while teaching multiple devices communicating, fails to teach:
(DeMik alternating which device sends information and has control, an array exists as a set of microphones in a learning environment for instance which picks up multiple separate audio signals, an audio mixer which can handle various types of audio is used to mix multiple inputs from multiple devices, for instance a teacher and student or another teacher can pass on control in any order i.e. before their PC then to a 2nd PC in which another PC gives permission i.e. host teacher 0023, 0046, 0065, 0073 with fig. 2-4, 9, and 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi in view of Pfriem to incorporate the above claim limitations as taught by DeMik to allow for a control GUI in which control can be changed to various devices and users as a temporary host by one or more other hosts including the assigned original host such that independent multiple audio channels can be heard as a single mixed audio signal such as to simulate a conference, thereby improving the combination to include multiple audio sources, devices, and users to participate in a conference with assignable control while the devices are still capable of handling ASR requests.


Mutagi in view of Pfriem while teaching multiple devices communicating, fails to teach:
25. (New) The method of claim 10, where the mixing the audio input received from the microphone array of the host computer at the first location into at least one audio stream comprises mixing the audio input received from the microphone array of the host computer into the second audio stream; and where the method further comprises providing the second audio stream to a speaker of the host computer at the first location. (DeMik alternating which device sends information and has control, an array exists as a set of microphones in a learning environment for instance which picks up multiple separate audio signals, an audio mixer which can handle various types of audio is used to mix multiple inputs from multiple devices, for instance a teacher and student or another teacher can pass on control in any order i.e. before their PC then to a 2nd PC in which another PC gives permission i.e. host teacher 0023, 0046, 0065, 0073 with fig. 2-4, 9, and 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi in view of Pfriem to incorporate the above claim limitations as taught by DeMik to allow for a control GUI in which control can be changed to various devices and users as a temporary host by one or more other hosts including the assigned original host such that independent multiple audio channels can be heard as a single mixed audio signal such as to simulate a conference, thereby improving the combination to include multiple audio sources, devices, and users .


Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi US 20150154976 A1 (hereinafter Mutagi) in view of Pfriem and DeMik and Zondervan et al. US 7334050 B2 (hereinafter Zondervan) and further in view Alasry et al. US 8996386 B2 (hereinafter Alasry)
Re claim 6, Mutagi fails to teach
6. The information handling system of claim 1, where the programmable integrated circuit is further programmed to: 
set a default input device on a host computer to be a virtual input endpoint; and (Alasry virtual input endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
set a default output device on a host computer to be a virtual output endpoint of the audio I/O controller.  (Alasry virtual output endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim limitations as taught by Alasry to allow for the default main screen of either device to 


Re claim 7, Mutagi fails to teach
7. The information handling system of claim 6, where the programmable integrated circuit is further programmed to: 
set a default input device of the telecommunications software to be a virtual input endpoint; and (Alasry virtual input 2nd endpoint endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
set a default output device of the telecommunications software to be a virtual output endpoint.  (Alasry virtual output 2nd endpoint endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim limitations as taught by Alasry to allow for the default main screen of either device to 


Re claim 8, Mutagi fails to teach
8. The information handling system of claim 6, where the programmable integrated circuit is further programmed to: 
set a default input device of the telecommunications software to be a virtual input endpoint of the voice assistant; and (Alasry virtual input 2nd endpoint endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
set a default output device of the telecommunications software to be a virtual output endpoint of the voice assistant.  (Alasry virtual output 2nd endpoint endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)



Re claim 12, Mutagi fails to teach
12. The method of claim 9, further comprising prior to said sending the audio stream to the host computer: 
setting a default input device of the communications protocol running on the host computer to be a virtual input endpoint; (Alasry virtual input endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
setting a default output device of the communications protocol running on the host computer to be a virtual output endpoint; (Alasry output virtual endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
setting a default input device of the telecommunications software to be a virtual input endpoint; and (Alasry virtual input 2nd endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
setting a default output device of the telecommunications software to be a virtual output endpoint.  (Alasry virtual output 2nd endpoint is software control, input and output inherent on two-way communication, default software/applications as input and output on main and secondary device as in fig. 2a, 2b, with col 3 lines 17-67)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim limitations as taught by Alasry to allow for the default main screen of either device to correlate on display for each other with simultaneous input and output operations such as that used in remote device syncing, wherein the systems of Mutagi are improved to account for syncing various applications onto other devices e.g. music player, thereby improving user functionality and remote access on a device, which may not necessarily have the application, but will have the applicaitons once syncing or default setting occurs.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi US 20150154976 A1 (hereinafter Mutagi) in view of Pfriem and DeMik and further in view of Zondervan et al. US 7334050 B2 (hereinafter Zondervan).
Re claim 5, Mutagi fails to teach
5. The information handling system of claim 4, where the programmable integrated circuit is further programmed to: 
communicate with an email program to fetch email messages and to reply to and/or create email messages; (Zondervan email reply, create, communicating and forwarding to other devices, col 8 ines 21-33, col 18 line 63 to col 19 line 50, fig. 2 at least element 212)
forward fetched email messages to the voice assistant for the voice assistant to read out to a user of the endpoint device over the network; (Zondervan voice based, email reply, create, communicating and forwarding to other devices, col 8 ines 21-33, col 18 line 63 to col 19 line 50, fig. 2 at least element 212)
send translated text as an input command to read and/or reply to an email message; and (Zondervan ASR is speech to text, voice based, email reply, create, communicating and forwarding to other devices, col 8 ines 21-33, col 18 line 63 to col 19 line 50, fig. 2 at least element 212)
translate text of an email message into a digital data representation of a voice output.  (Zondervan col 5 lines 35-65 speech synthesis, uses speech synthesis, voice based, email reply, create, communicating and forwarding to other devices, col 8 ines 21-33, col 18 line 63 to col 19 line 50, fig. 2 at least element 212)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim limitations as taught by Zondervan to allow for improving at least fig. 2 element 212 of Mutagi to include email as an application, wherein the voice input/output capabilities of Zondervan allow for increased hands-free usage analogous to any voice controlled application.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfriem; Zachary Adam et al. US 20170295117 A1 (hereinafter Pfriem) and further in view of DeMik; Lisa Kay et al. US 20160092153 A1 (hereinafter DeMik).
Re claim 13, Pfriem teaches
A method, comprising extending functionality of telecommunications software running on an a first device that is an information handling system that is a host computer positioned at a first location to a remote 6second location via a second device that is an endpoint device positioned at the second location and that includes a microphone and a speaker, the method comprising: (Pfriem operation i.e. SMS application on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with )
sending, by a communications protocol running on the second device, an audio stream from the second device positioned at the second location to the first device over a digital communications network to command the telecommunications software running at the first location on the programmable integrated circuit of the information handling system to control operation of the first device positioned at the first location, wherein the audio stream is a digital data version of a voice input spoken by a user into the second device microphone; (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
receiving the audio stream from a communications protocol endpoint running on the first device positioned at the first location; (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for )
providing the audio stream to the telecommunications software; (Pfriem on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
using the telecommunications software executing on the programmable integrated circuit of the information handling system of the first device positioned at the first location to receive and respond to the command from the second device positioned at the second location by controlling operation of the first device at the first location to perform at least one action at the first location; and (Pfriem operation i.e. SMS application on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)
first device a third either of the first device or the second device first device and the second device... from among a plurality of inactive endpoint devices capable of extending the functionality of the telecommunications software (Pfriem as in fig. 3 element 320 server to server prior to being sent, on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in communication with 406 to process the information and return exemplified in element 932 as element 402 with microphone button to speak i.e. ASR data sent to 406 and returned back to 402 as a Cortana response 0040-0046 with fig. 1, 4, and 9a-9j)

However while the combination teaches multiple devices in communication it fails to teach other use operable devices and fails to teach the instance when a third device is not necessarily a server device:
to select and activate the second  (DeMik alternating which device sends information and has control, an array exists as a set of microphones in a learning environment for instance which picks up multiple separate audio signals, an audio mixer which can handle various types of audio is used to mix multiple inputs from multiple devices, for instance a teacher and student or another teacher can pass on control in any order i.e. before their PC then to a 2nd PC in which another PC gives permission i.e. host teacher 0023, 0046, 0065, 0073 with fig. 2-4, 9, and 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi in view of Pfriem to incorporate the above claim limitations as taught by DeMik to allow for a control GUI in which control can be changed to various devices and users as a temporary host by one or more other hosts including the assigned original host such that independent multiple audio channels can be heard as a single mixed audio signal such as to simulate a conference, thereby improving the combination to include multiple audio sources, devices, and users to participate in a conference with assignable control while the devices are still capable of handling ASR requests.


Re claim 14, Pfriem teaches
14. The method of claim 13, wherein said activating the endpoint device is performed across the network by the another device that is a cellular telephone that is located remotely from the endpoint device, the cellular telephone executing an application to control roaming of the plurality of the inactive endpoint devices to enable the control of the activation of the endpoint device. (Pfriem roaming is simply searching/identifying/synching one or more devices to the server… on a mobile device accepting speech/text input and utilizing another device data remotely to process the information and return to the mobile device such a server or cpu with applications for instance, e.g. element 402 in )
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mutagi to incorporate the above claim limitations as taught by Pfriem to allow for a remote server/host to process data such as heavy data loads to reduce device bottle necking of resources at the client device wherein information is received at client but processed at server/host and returned, as well as allow for multiple devices to be connected to a server/host as expressly taught in Pfriem.


Allowable Subject Matter
Claims 15-20 and 26 allowed.
	


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindblom; Jonas et al.	US 20130169736 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov

	,